Case 1:19-cv-02830 Document1 Filed 09/25/19 Page1of13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

O.B. SWEET, LLC,
dba PIE SISTERS OF GEORGETOWN,

ERIN BLAKELY, Case No.
ALLISON SYDNOR, and
CATHERINE CULLINAN COMPLAINT FOR TRADEMARK
COUNTERFEITING, TRADEMARK
Plaintiffs, INFRINGEMENT, UNFAIR

COMPETITION, FALSE

V. ADVERTISING, AND FALSE

New Nee Nore Nee ee Nee” Nee eee Nee” Nee ee” Nee “ee ee “ee ee”

 

DESIGNATION OF ORIGIN
MARK BUCHER, and
MEDIUM RARE CLEVELAND PARK, LLC JURY TRIAL DEMANDED
Defendants.
SERVE: MR. MARK BUCHER

MEDIUM RARE CLEVELAND PARK, LLC
3500 CONNECTICUT AVE., NW
WASHINGTON, DC 20008

SERVE: MR. MARK SCHAMEL, ESQ.
WOMBLE, BOND, DICKINSON, LLP
1200 NINETEENTH STREET, N.W., SUITE 500
WASHINGTON, DC 20036
SERVE: MR. STEVEN M. ABRAMSON, ESQ.
SILVER, FREEDMAN, TAFF & TIERNAN, LLP

3299 K ST. NW, SUITE 100
WASHINGTON, DC 20007

COMPLAINT FOR DAMAGES
COMES NOW the Plaintiffs, O.B. SWEET, LLC, dba PIE SISTERS OF
GEORGETOWN, ERIN BLAKELY, ALLISON SYDNOR, and CATHERINE CULLINAN

(“Plaintiff” or “Plaintiffs”), by counsel, who files this Complaint against the Defendants: MARK

Complaint Page 1 of 13
O.B. Sweet, LLC et al. vy Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 2 of 13

BUCHER and MEDIUM RARE, (individually “Defendant” and collectively as “Defendants”), both

jointly and severally, on the grounds and praying for relief hereinafter set forth:

PARTIES

1. Plaintiff, O.B. Sweet, LLC, doing business as “Pie Sisters of Georgetown,” is a
Virginia-based Limited Liability Company, is owned jointly by Erin Blakely, Allison Sydnor,
and Catherine Cullinan, and has a business address located at 3423 M Street NW, Washington
D.C. 20007. Since 2013, Plaintiffhas been creating pastries and pies, which have been sold to
individuals and to various restaurants throughout the District of Columbia, Maryland, and Virginia.

2. Defendant, Mark Bucher, is the owner of Medium Rare Restaurant, located at 3500

Connecticut Ave. NW, Washington, DC 20008.

NATURE OF THE CASE

3. This is an action for trademark counterfeiting, trademark infringement, unfair
competition, false advertising, and false designation of origin under the Federal Lanham Act
(codified at 15 U.S.C. §§ 1051 et seq., the “Lanham Act”), and District of Columbia Law.
Specifically, on information and belief, Defendant continuously advertised its key lime pies on
menus, advertisements, and social media, as “Pie Sisters” Key Lime Pies, without approval or
consent from Plaintiff, and as such, offered for sale counterfeit pies to the public, while infringing

upon and profiting from Plaintiff's federally registered “Pie Sisters” trademark.

JURISDICTION AND VENUE

4, This is an action for trademark counterfeiting, trademark infringement, unfair
competition, false advertising, and false designation of origin under the Federal Lanham Act

(codified at 15 U.S.C. §§ 1051 et seq., the “Lanham Act’), and District of Columbia Law.

Complaint Page 2 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 3 of 13

5. This Court has subject matter jurisdiction under 15 U.S.C. § 1121, 28 U.S.C.
§§1331 (Federal Question) and 1338(a)-(b), and under 28 U.S.C. § 1332, as there may be
diversity between the parties and the matter in controversy exceeds, exclusive of interest and
costs, the sum of seventy-five thousand dollars. This Court has supplemental jurisdiction over
Plaintiff's state law claims under 28 U.S.C. § 1367.

6. This Court has personal jurisdiction over Defendants because Defendants’
principal place of business is within this District, Defendants have imported, distributed, offered
for sale, sold, or shipped merchandise to persons within this District, Defendants regularly
transact and conduct business within this District, and Defendants otherwise have made or
established contacts within this District sufficient to permit the exercise of personal jurisdiction.

7. The United States District of the District of Columbia is a proper venue pursuant
to 28 U.S.C. § 1391(b)(2) because a substantial part of the acts or omissions giving rise to Pie
Sisters’ claims occurred in the District of Columbia. Venue is also proper pursuant to 28 U.S.C.
§ 1391(a) and (c), because Defendants have sufficient connection with the District of the District
of Columbia to make venue proper in this District.

8. O.B. Sweet, LLC, doing business as “Pie Sisters of Georgetown,” which is a
Virginia-based Limited Liability Company, and which has a business address located at 3423 M

Street NW, Washington D.C. 20007 (hereinafter, “Pie Sisters of Georgetown”
PLAINTIFF AND ITS “PIE SISTERS” TRADEMARK

9. Plaintiff owns a brick and mortar store based in Washington DC (i.e., located
specifically at located at 3423 M Street NW, Washington D.C. 20007), and also advertises and

offers its products, mainly pies and baked goods, on an Internet website (http://piesisters.com),

Complaint Page 3 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 4 of13

and therefore advertises its products throughout the United States, and moreover, cross-
continentally.

10. Plaintiff has continually used its trademark, “Pie Sisters,” in connection with its
products since at least January 5, 2012, and has promoted its mark in advertising campaigns, in
the community, and on the Internet.

11. Plaintiff has also been actively involved in the community in its efforts to further
promote its brand including its sponsorship of various events and attendance at weddings,
parties, etc., thereby developing substantial goodwill in the community regarding the “Pie
Sisters” trademark.

12. Plaintiff's customers, as well as the general public, have come to recognize “Pie
Sisters” (of Georgetown) as an established and successful store that bakes delicious high-quality
pies and baked goods, and thus, the “Pie Sisters” trademark has become a highly recognized
mark in the tri-state area of Washington DC, Maryland, and Virginia, hereinafter known as the
DMV community.

13. On July 1, 2015, Plaintiff applied for Federal Registration of its trademark “Pie
Sisters.”

14. On February 2, 2016, Plaintiff was granted Federal Registration of its trademark
“Pie Sisters,” and was given a registration number of 4985586 for the trademark, and is
registered in international class 025 for the following goods: Aprons; Hats; Shirts., and in
international class 030 for the following goods: Chocolate-based fillings for cakes and pies;
Custard-based fillings for cakes and pies; Frozen pie crusts; Fruit pies; Meat pies; Meat pies; Pie

crusts; Pies; Pot pies; Poultry and game meat pies; Seafood pies.

Complaint Page 4 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page5of13

15. Asa result of the continuous and widespread use of Plaintiffs “Pie Sisters”
trademark by Plaintiff and its licensees, this mark has achieved significant goodwill, wide-spread

public recognition, and fame throughout the United States.

FACTS GIVING RISE TO PLAINTIFF’S CLAIMS

16. On or about April 5, 2012, Plaintiff began selling pies, including its 9-inch “Pie
Sisters” Key Lime Pies to the general public from its brick-and-mortar store, as well as online.

17. On or about October 2, 2012, Mr. Mark Bucher met with Erin Blakely, and tasted
the Pie Sisters 9-inch Key Lime Pie, and subsequently enter into an agreement with Pie Sisters
where they would provide Medium Rare Restaurant with 9-inch Key Lime Pies for $22 per pie.

18. On or about the end of 2012, Plaintiff agreed to Defendant’s request that the 9-
inch pies be increased to 10-inch pies at the same cost of $22/pie. However, despite the size
change, the taste profiles and ingredients of the Pie Sisters Key Lime Pies remained the same as
Pie Sisters’ original Key Lime Pie recipe.

19. There was absolutely no collaboration between Pie Sisters and Mr. Bucher to
develop a new key lime pie with new ingredients and/or new flavor/taste profile.

20. The prices of the pies has never increased during the six years of business
conducted between Plaintiff and Defendant.

21. In May of 2017, Plaintiff conducted an asset sale of baking equipment as part of a
licensing deal with former employees (i.e., licensees), which was finalized in May of 2017.

22. Plaintiff continues to be on the lease of the Pie Sisters brick-and-mortar store on

3423 M St. NW, Washington, DC 20007.

Complaint Page 5 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 6 of 13

23. On information and belief, there are no emails, text messages, or letters, to
Plaintiffs knowledge, that Medium Rare ever had issues with the quality of the key lime pies, or
their delivery, as provided by Plaintiff or its licensees.

24. In 2016, Defendant introduced Plaintiff to Panorama Bakery (i.e., Panorama
Bakery, Inc., a Maryland Corporation), located at 8833 Ashwood Dr, Capitol Heights, MD
20743, but Plaintiff did not believe that Panorama Bakery could provide the quality level
required for Pie Sisters pies, and as such, never agreed to allow Panorama Bakery to produce Pie
Sisters pies.

25. There were never any discussions of royalty or licensing agreements between
Plaintiff and Panorama Bakery, and Plaintiff never authorized Panorama Bakery to use the Pie
Sisters recipes or sell pies under the Pie Sisters name.

26. On information and belief, Defendant sought out other bakeries, including
Panorama Bakery, to produce pies that were substantially similar to Pie Sisters Key Lime pie but
were priced less expensively than “Pie Sisters” pies.

27. The last “Pie Sisters” Key Lime Pies were sold from Plaintiff to Defendant on or
about May 2, 2018.

28. On information and belief, until at least August of 2018, Defendant advertised all
Key Lime Pies on its menus, advertisements, and social media, including those pies provided by
Panorama Bakery (or other bakeries), as “Pie Sisters” Key Lime Pies.

29. Plaintiff never paid Defendant any royalties for pies created by other bakeries that

were advertised as “Pie Sisters” Key Lime Pies.

Complaint Page 6 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 7 of 13

30. On information and belief, Defendant is aware that at least one other bakery (e.g.,
Panorama Bakery) produced Key Lime Pies that were advertised as “Pie Sisters” pies by
Defendant.

31. On information and belief, Defendant is aware that Panorama Bakery never paid
Plaintiff any royalties.

32. Plaintiff never gave Defendant any authority to utilize the “Pie Sisters” trademark
to represent any other pies, besides the pies created by Plaintiff.

33. On information and belief, Defendant attempted to circumvent the purchase of
Plaintiff's pies by purchasing pies from at least one other bakery, while still using the registered
trademark “Pie Sisters” on its menus, advertisements, and social media.

34. Defendant’s unlawful conduct and unauthorized use of the “Pie Sisters” trademark
on its menus, advertisements, and social media, has caused and is continuing to cause irreparable
injury to Plaintiff.

COUNTI
TRADEMARK COUNTERFEITING, TRADEMARK INFRINGEMENT, UNFAIR
COMPETITION, FALSE DESIGNATION OF ORIGIN, AND FALSE ADVERTISING
UNDER THE LANHAM ACT (15 U.S.C. §§ 1114, 1125)

35. Plaintiff hereby re-alleges incorporates each and every allegation contained in the
paragraphs above as though fully set forth herein.

36. Plaintiff owns a federal registered trademark number 4895586 for “Pie Sisters,”
which is directed to a variety of goods, including, but not limited to, Chocolate-based fillings for
cakes and pies; Custard-based fillings for cakes and pies; Frozen pie crusts; Fruit pies; Meat

pies; Meat pies; Pie crusts; Pies; Pot pies; Poultry and game meat pies; Seafood pies.

Complaint Page 7 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 8 of 13

37. Defendant has used, and is using, in commerce, marks identical and substantially
identical to Plaintiff's federally registered “Pie Sisters” trademark to offer for sale and sell pies (e.g.,
Key Lime Pies) in Defendant’s restaurant(s).

38. Defendant’s use of Plaintiff's “Pie Sisters” trademark constitutes the knowing and
willful use of a counterfeit mark, because Defendant has used, and is using, on menus, advertising,
and social media, Plaintiffs federally registered “Pie Sisters” trademark to advertise and sell the
same products, i.e., pies, that are identified in Plaintiff's trademark registration.

39, On information and belief, Plaintiff has also continuously used Plaintiffs “Pie
Sisters” trademark on menus and/or advertising for pies that did not originate from Plaintiff. Thus,
on information and belief, the public has been served pies that were not of the same recipe and/or
quality level as created by Plaintiff.

40. Defendant’s unauthorized use of Plaintiffs “Pie Sisters” trademark constitutes
counterfeiting, trademark infringement, unfair competition, and false designation of origin, in
violation of the federal Lanham Act, 15 U.S.C., 1115 and 1125, because such conduct is likely to
cause confusion, mistake, or deception as to the source, origin, affiliation, connection, or association
of Defendant’s products, services, and business activities. Consumers have already and will
continue to falsely believe that the pies being offered and sold by Defendant is endorsed by Plaintiff.

41. Defendant’s wrongful conduct has deprived Plaintiff of its right to control the
reputation and goodwill associated with Plaintiff's “Pie Sisters” trademark.

42. Plaintiff has suffered damages and Defendant has obtained profits and/or unjust

enrichment as a result of Defendant’s wrongful conduct.

Complaint Page 8 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 9of13

43, Defendant’s acts irreparably injure Plaintiffs business, reputation, and goodwill.
Unless Defendant is enjoined from its wrongful conduct, Plaintiff will continue to suffer irreparable
injury and harm, for which Plaintiff has no adequate remedy at law.

COUNT II
TRADEMARK COUNTERFEITING, TRADEMARK INFRINGEMENT, UNFAIR
COMPETITION, FALSE DESIGNATION OF ORIGIN, AND FALSE ADVERTISING
UNDER DISTRICT OF COLUMBIA LAW

44. Plaintiff hereby re-alleges incorporates each and every allegation contained in the
paragraphs above as though fully set forth herein.

45. Plaintiff owns a federal registered trademark number 4895586 for “Pie Sisters,”
which is directed to a variety of goods, including, but not limited to, Chocolate-based fillings for
cakes and pies; Custard-based fillings for cakes and pies; Frozen pie crusts; Fruit pies; Meat
pies; Meat pies; Pie crusts; Pies; Pot pies; Poultry and game meat pies; Seafood pies.

46. Defendant has used, and is using, in commerce, marks identical and substantially
identical to Plaintiff's federally registered “Pie Sisters” trademark to offer for sale and sell pies (e.g.,
Key Lime Pies) in Defendant’s restaurant(s).

47. Defendant’s use of Plaintiff's “Pie Sisters” trademark constitutes the knowing and
willful use of a counterfeit mark, because Defendant has used, and is using, on menus, advertising,
and social media, Plaintiff's federally registered “Pie Sisters” trademark to advertise and sell the
same products, i.e., pies, that are identified in Plaintiff's trademark registration.

48. On information and belief, Plaintiff has also continuously used Plaintiff's “Pie
Sisters” trademark on menus and/or advertising for pies that did not originate from Plaintiff. Thus,
on information and belief, the public has been served pies that were not of the same recipe and/or

quality level as created by Plaintiff.

Complaint Page 9 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 10 of 13

49, Defendant’s unauthorized use of Plaintiff's “Pie Sisters” trademark constitutes
counterfeiting, trademark infringement, unfair competition, and false designation of origin, in
violation of the federal Lanham Act, 15 U.S.C. 1115 and 1125, because such conduct is likely to
cause confusion, mistake, or deception as to the source, origin, affiliation, connection, or association
of Defendant’s products, services, and business activities. Consumers have already and will
continue to falsely believe that the pies being offered and sold by Defendant is endorsed by Plaintiff.

50. Defendant’s wrongful conduct has deprived Plaintiff of its right to control the
reputation and goodwill associated with Plaintiff's “Pie Sisters’ trademark.

51. Plaintiff has suffered damages and Defendant has obtained profits and/or unjust
enrichment as a result of Defendant’s wrongful conduct.

52. Defendant’s acts irreparably injure Plaintiff's business, reputation, and goodwill.
Unless Defendant is enjoined from its wrongful conduct, Plaintiff will continue to suffer irreparable

injury and harm, for which Plaintiff has no adequate remedy at law.

PRAYER FOR RELIEF
WHEREFORE, based on the foregoing allegations, Plaintiff prays for judgment against
Defendant, as follows:
I, That this Court enter judgment in favor of Plaintiff and against Defendant on all
claims for relief alleged herein;
2. That this Court issue a preliminary and permanent injunction:

a. enjoining Defendant, its employees, owners, agents, officers, directors,
attorneys, representatives, affiliates, subsidiaries, successors, and assigns, and
all those in active concert or participation with it or having knowledge of the
causes of action, from using Plaintiff's “Pie Sisters” mark, alone or in

Complaint Page 10 of 13
O.B. Sweet, LLC et al. vy Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 11 of 13

combination with any other word(s), term(s), designation(s), mark(s), and/or
design(s), as well as all similar marks;

b. requiring Defendant to deliver up for destruction all literature, videos, signs,
billboard, labels, prints, packages, wrappers, containers, advertising
materials, stationary, website content, social media, and other items in its
possession, custody or control, that use Plaintiffs “Pie Sisters” mark,
pursuant to 15 U.S.C. 1118;

C. requiring Defendant to file with the Court and serve on Plaintiff, within thirty
(30) days after entry of an injunction, a report in writing under oath setting
forth in detail the manner in which Defendant has complied with the Court’s
injunction; and

d. requiring Defendant to stop any and all false and misleading statements
and/or advertising regarding Defendant’s products and/or business activities.

3. That this Court grant monetary relief in the form of:

a. an accounting to Plaintiff of any and all profits derived by Defendant from
the acts complained of herein, including any and all profits obtained from
selling of pies;

b. Plaintiff's general, special, and/or actual damages, along with any other
damages allowable under 15 U.S.C. 1117 and any other applicable statute or
at common law, according to proof at trial;

a a trebling of the damages awarded to Plaintiff and an enhanced award of

Defendant’s profits to Plaintiff, as provided for by 15 U.S.C. 1117(a);

Complaint Page 11 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 12 of 13

f.

and District of Columbia Law;

Plaintiff's costs and reasonable attorney’s fees pursuant 15 U.S.C. 1117(a)

Statutory damages in the amount of no less than $2,000,000 on account of
Defendant’s knowing use of Plaintiff's federally registered “Pie Sisters”
trademark to advertise and sell pies; and

Punitive or exemplary damages, as permitted by District of Columbia law.

4, That this Court grant Plaintiff such other and further relief, in law or in equity, as it

should deem just and proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all counts, claims, and issues, so triable.

Complaint

O.B. Sweet, LLC et al. v Mark Bucher et al.

Respectfully Submitted,

O.B. Sweet, LLC
By Counsel.

/Lev Ivan Gabriel Iwashko/

Lev Ivan Gabriel Iwashko, Esquire
D.C. Bar No. 1022054

The Iwashko Law Firm, PLLC
1250 Connecticut Ave., Floor 7
Washington, DC 20036
202-441-5043
Lev@iwashkoLaw.com

Counsel for Plaintiff

 

Page 12 of 13
Case 1:19-cv-02830 Document1 Filed 09/25/19 Page 13 of 13

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing complaint has been served
by Process Server this 25th day of September, 2019 upon Defendant, MARK BUCHER and
potential legal representatives MARK SCHAMEL and STEVEN M. ABRAMSON, at the
following addresses:

MR. MARK BUCHER

MEDIUM RARE CLEVELAND PARK, LLC
3500 CONNECTICUT AVE., NW
WASHINGTON, DC 20008

MR. MARK SCHAMEL, ESQ.

WOMBLE, BOND, DICKINSON, LLP

1200 NINETEENTH STREET, N.W., SUITE 500
WASHINGTON, DC 20036

MR. STEVEN M. ABRAMSON, ESQ.

SILVER, FREEDMAN, TAFF & TIERNAN, LLP
3299 K ST. NW, SUITE 100

WASHINGTON, DC 20007

/Lev Ivan Gabriel Iwashko/
Lev Ivan Gabriel Iwashko
Counsel for Plaintiff

Complaint Page 13 of 13
O.B. Sweet, LLC et al. v Mark Bucher et al.
